Citation Nr: 0421029	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-18 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for migraines.

2.  Whether new and material evidence has been 
received to reopen the claim for service connection 
for a back disability.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION


The veteran served on active duty from October 1983 to 
January 1991.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
May 2002 rating determination by the Washington, D.C., 
Regional Office (RO).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a rating decision, dated in February 1998, the RO denied 
the veteran's claims for entitlement to service-connection 
for multiple disabilities, including headaches, back 
disability and pes planus.  The veteran was notified of his 
due process and appellate rights.  No timely appeal was filed 
in the year following the issuance of the decision.

The veteran submitted an application to reopen his claim in 
September 1999.  A rating decision dated January 2000 again 
denied the veteran's claims for service connection.  Neither 
the January 2000 rating decision nor the March 2000 statement 
of the case addressed the question of whether new and 
material evidence had been submitted to reopen the veteran's 
claims.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2003).  Furthermore, in the March 2000 Statement of 
the Case, the RO failed to provide the laws and regulations 
pertaining to the finality of prior unappealed rating 
decisions.

Moreover, the Board notes that there has been a significant 
change in the law during the pendency of this appeal, with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA with respect to the duty to assist, 
including to obtain medical opinion where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the appellant of the 
information and evidence necessary to substantiate a claim, 
to indicate what portion of any such information or evidence 
is to be provided by which party, and failed to discuss 
whether the documents that it referenced, or any other 
document in the record satisfied that requirement, VA did not 
satisfy the standard erected by the VCAA.  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

With respect to the current issues on appeal the veteran was 
never provided with a letter describing what new and material 
evidence he should provide, what evidence VA would obtain, 
and how VA would assist in his claims.  Therefore, the 
veteran must be apprised of all of the applicable provisions 
of the VCAA including what evidence would substantiate his 
specific claims and the division of responsibility for 
obtaining specific substantiating evidence.  See, e.g., 38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  A general letter addressing these provisions is not 
sufficient.  The letter must be very specific as to what 
evidence VA has and exactly what evidence the veteran needs 
to provide.  

Therefore, to ensure full compliance with the laws and 
regulations regarding finality of prior unappealed rating 
decisions, and due process requirements, the case is REMANDED 
to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
appellant be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate his 
claims.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), he should be given 
the opportunity to respond.

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
The RO should determine whether new and 
material evidence has been submitted to 
reopen the veteran's claims for 
headaches, back disability and pes 
planus.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case to and allow them a reasonable 
period of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including VCAA and any other 
legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




